Citation Nr: 0512928	
Decision Date: 05/12/05    Archive Date: 05/25/05

DOCKET NO.  03-15 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee 
disorder.

2.  Entitlement to service connection for acid reflux.

3.  Entitlement to service connection for a right hand 
disorder, to include arthritis.

4.  Entitlement to service connection for a disability due to 
exposure to asbestos and herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1969, and his decorations include the Purple Heart.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The RO denied service connection for a 
weak left knee, acid reflux, arthritis of the right hand, and 
exposure to asbestos and herbicides.  The veteran timely 
perfected an appeal of these determinations to the Board.  

The record contains a January 2004 VA Form 119 reflecting a 
report of telephone contact between the veteran and a 
decision review officer.  The report reflects the veteran's 
desire to withdraw his appeal as to the issue of entitlement 
to service connection for a disability due to asbestos and 
herbicide exposure.  In this regard, the Board observes that, 
except for appeals withdrawn on the record at a hearing, 
appeal withdrawals must be in writing.  38 C.F.R. § 20.204 
(2004).  Thus, the claim is still before the Board.  


FINDINGS OF FACT

1.  A left knee disorder did not originate in service or 
within one year thereafter and is not related to any incident 
of service.

2.  The evidence fails to show a nexus between the veteran's 
current acid reflux and his period of active military 
service.

3.  A right hand disorder, to include arthritis, did not 
originate in service or within one year thereafter and is not 
related to any incident of service.

4.  The veteran does not currently have a disability due to 
exposure to asbestos and herbicides.


CONCLUSIONS OF LAW

1.  A left knee disorder was not incurred in or aggravated by 
active military service, and it may not be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

2.  Acid reflux was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  A right hand disorder, to include arthritis, was not 
incurred in or aggravated by active military service, and it 
may not be presumed to have been incurred therein.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2004).

4.  A disability due to exposure to asbestos and herbicides 
was not incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Board observes that the Veterans Claims Assistance Act of 
2000 redefined VA's duty to assist a veteran in the 
development of a claim.  Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) [hereinafter VCAA].  This law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2004).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  

In this case, the record reflects that VA has made reasonable 
efforts to notify the veteran and his representative of the 
information and medical and lay evidence necessary to 
substantiate his claims.  In an August 2002 letter, VA 
informed the veteran and his representative of the 
information and evidence necessary to substantiate a claim 
for service connection.  In addition, VA provided the veteran 
with a copy of the appealed December 2002 rating decision, 
April 2003 Statement of the Case, and April 2004 Supplemental 
Statement of the Case.  These documents provided notice of 
the law and governing regulations, as well as the reasons for 
the determinations made regarding his claims.  By way of 
these documents, the veteran was also specifically informed 
of the information and evidence previously provided to VA or 
obtained by VA on his behalf.  

In addition, the record reflects that VA has made reasonable 
efforts to inform the veteran and his representative of the 
evidence he was responsible for submitting and what evidence 
VA would obtain on his behalf.  Specifically, in the August 
2002 letter, VA informed the veteran that VA would assist in 
obtaining relevant records and asked the veteran to identify 
sources of any relevant records, including medical and 
employment records, so that VA could request those records on 
his behalf.  VA also asked the veteran to submit any 
additional medical evidence that he had.  Lastly, VA informed 
the veteran that it is his responsibility to ensure that VA 
receives all the evidence necessary to support his claims.  
Thus, the Board finds that the veteran was informed of the 
evidence he was responsible for submitting and the evidence 
VA would obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The Board also finds that the 
veteran was informed that he could submit any records in his 
possession relevant to his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service medical records, post-service private 
medical records, VA examination reports, and statements made 
by the veteran in support of his claims.  In this regard, the 
Board observes that the veteran indicated on his May 2002 
claim that there are no post-service medical records related 
to his left knee or right hand.  Additionally, the veteran 
has not indicated any outstanding records relevant to his 
claims.  Furthermore, in light of the Board's finding that 
the veteran does not currently have a disability due to 
exposure to asbestos and herbicides, the Board concludes that 
VA will discontinue providing assistance in obtaining 
evidence because the evidence obtained indicates that there 
is no reasonable possibility that further assistance would 
substantiate this claim.  See 38 C.F.R. § 3.159(d).  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2004) (describing harmless error).  The 
Board acknowledges that the veteran was not provided a VCAA 
notice letter specific to his claim for a disability due to 
exposure to asbestos and herbicides.  The Board observes, 
however, that the veteran was otherwise informed, through the 
appealed rating decision and Statement of the Case, of the 
information and evidence necessary to substantiate a claim 
for service connection, including the requirement of a 
current disability.  Under the circumstances in this case, 
the Board finds that the veteran has received the notice and 
assistance contemplated by law and adjudication of his claims 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, supra; Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2004).  

Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2004)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2004); see 38 C.F.R. § 3.309 (2004).  

If arthritis manifested to a degree of 10 percent within one 
year after separation from service, the disorder may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

Left Knee Disorder

The veteran's service medical records show treatment for the 
left knee.  

A March 1966 entry reflects that the veteran was rolling a 
55-gallon drum when he slipped on ice and hit his left knee 
on the rim of the barrel.  X-ray of the left knee was 
negative.  He was assessed with a bruised left knee.

A July 1967 entry reflects complaints of something in his 
left leg under the skin.  The veteran apparently had 
contusions and abrasions three weeks ago after sliding into 
third base.  The assessment was probably pedunculated lipoma.  

A September 1967 clinical record reflects complaints of a 
mobile lump anterior to the left tibia for the past several 
months with no associated symptoms.  The record shows the 
excision of two small lipomas from the left leg.  

Lastly, the veteran's October 1969 separation examination 
found normal lower extremities.  On the report of medical 
history, the veteran indicated that he did not have swollen 
or painful joints; arthritis or rheumatism; bone, joint, or 
other deformity; or "trick" or locked knee.

The veteran has not submitted any post-service medical 
records related to the left knee.  In this regard, the 
veteran stated on his May 2002 claim that he has never been 
treated for his left knee.

The veteran underwent a VA examination in October 2002.  The 
veteran stated that he has had a problem with the left knee 
for the last 37 years off and on.  He reported injuring the 
knee in 1966 while moving a 55-gallon drum of calcium in the 
snow and ice.  He stated that he twisted his left knee.  
Current complaints included aches, pain, weakness sometimes, 
giving way sometimes, and flare-ups four to five times per 
week that subside after a night of sleep.  

Physical examination showed tenderness in the left knee on 
the sides and range of motion from 0 to 135 degrees.  X-rays 
showed degenerative osteoarthritis of the left knee with 
minimal wedging of the tibial condyles and spiking of the 
intercondylar eminences.  The diagnosis was degenerative 
osteoarthritis of the left knee.

The veteran underwent a second VA examination in January 
2004.  The veteran complained of a weak left knee.  He stated 
that he was treated for a bruise on his left knee in March 
1966 when he slipped on ice and hit the rim of a 50-gallon 
drum of kerosene.  He added that he reinjured his knee while 
working on detail at Fort Devons, suffering trauma to his 
left knee while playing softball.  The veteran stated that he 
was told by his private civilian doctor that he had a bone 
spur on his patella, and the veteran stated that the 
condition dated back to 1966 since his earlier injury in the 
military.  Current complaints included aches that cause him 
to limp sometimes and constant pain with periodic flare-ups.  
The veteran admitted that he had a history of a few years 
being pain-free before the symptoms started acting up.

Physical examination revealed a normal general appearance, 
range of motion from 0 to 130 degrees limited by pain, and no 
evidence of recurrent subluxation, locking pain, joint 
effusion, or crepitus.  X-rays were reported as negative.  
After reviewing the record, the examiner diagnosed the 
veteran with osteoarthritis of the left knee based on 
subjective complaints of chronic pain as well as slight 
reduced range of motion.  The examiner added that, even 
though X-ray findings of record were negative, there were 
some minimal degenerative changes.  The examiner opined that 
it is less likely than not that the veteran's left knee 
osteoarthritis is a result of his in-service injury, as the 
veteran stated that he was pain-free for several years and 
that it was just recently in the last few years that he 
started experiencing pain and flare-ups in the knee.  

The veteran contends that he injured his left knee in service 
but that he tried not to complain about it because he did not 
want to leave the war area.  He asserts that he did not 
mention it at his separation examination because he was just 
thankful of being alive and going home, and that he learned 
to accept the pain and discomfort.

After a careful review, the Board notes that the veteran was 
treated in service for a bruised left knee, contusions and 
abrasions of the left leg, and lipomas anterior to the left 
tibia.  The Board observes, however, that his separation 
examination report reflects no complaints or findings related 
to a left knee disorder.  In addition, the veteran has not 
presented any post-service treatment records related to the 
left knee.  In this regard, the Board finds that the record 
fails to show that the veteran's arthritis of the left knee 
manifested to a compensable degree during the one-year 
presumptive period following discharge.  38 C.F.R. §§ 3.303, 
3.307(a)(3), 3.309(a).  Moreover, the January 2004 VA 
examination report reflects the opinion that the veteran's 
current osteoarthritis of the left knee is not related to 
service.  

The Board acknowledges the veteran's contention that his left 
knee disorder is related to service.  The Board observes, 
however, that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The Board also notes that the veteran indicated at the 
January 2004 VA examination that a private doctor had told 
him that he has a bone spur on his patella that dates back to 
an in-service injury in 1966.  In this regard, the Board 
observes that the veteran's account of what a physician 
purportedly told him, filtered as it is through the 
sensibilities of a layperson, does not constitute competent 
medical evidence.  See Robinette v. Brown, 8 Vet. App. 69 
(1995).  Moreover, the Board observes that the veteran has 
not introduced any such medical opinion into the record.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a left knee disorder.  Thus, the 
benefit-of-the-doubt doctrine is inapplicable and the claim 
must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Acid Reflux

The veteran's service medical records show no complaint of or 
treatment for acid reflux.  However, a December 1966 entry 
reflects an upset stomach, and an April 1969 entry reflects 
an impression of gastritis.  

The veteran's October 1969 separation examination reflects no 
findings related to acid reflux.  On the report of medical 
history, the veteran indicated that he did not have frequent 
indigestion; or stomach, liver, or intestinal problems.

Post-service private medical records dated from July to 
September 2001 show treatment for gastroesophageal reflux 
disease and gastritis.

In October 2002, the veteran underwent a VA examination.  He 
stated that he has had acid reflux for four years and that he 
takes Prevacid.  X-ray of the abdomen was normal.  An upper 
GI (gastrointestinal) series showed a single gastric 
diverticulum.  The diagnosis was acid reflux that is helped 
by medications.  The examiner added that the GI condition is 
not causing any significant malnutrition or anemia.

The veteran contends that he has acid reflux possibly left 
from the anxiety of war.  On his May 2002 claim, he stated 
that he has had acid reflux since 2000 and has been treated 
for it since 2001.  

After a careful review, the Board observes that the veteran's 
service medical records are silent as to a diagnosis of acid 
reflux.  Furthermore, post-service medical records show no 
treatment for acid reflux until July 2001, which is over 30 
years after separation from service.  The Board acknowledges 
that at the October 2002 VA examination the veteran stated 
that he has had acid reflux for four years; however, the 
Board observes that even that history dates the onset of his 
acid reflux to 1998, which is still 28 years after separation 
from service.  Moreover, the record contains no competent 
medical evidence relating his current acid reflux to service.  

The Board acknowledges the veteran's contention that his acid 
reflux is related to service.  The Board observes, however, 
that he, as a layperson, is not competent to provide 
probative medical evidence on a matter such as the diagnosis 
or etiology of a claimed medical condition.  See Jones v. 
Brown, supra; Espiritu v. Derwinski, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for acid reflux.  Thus, the benefit-of-
the-doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
supra.

Right Hand Disorder, to Include Arthritis

The veteran's service medical records contain no complaint of 
or treatment for the right hand.  The veteran's October 1969 
separation examination found normal upper extremities.  On 
the report of medical history, the veteran indicated that he 
did not have swollen or painful joints; arthritis or 
rheumatism; or bone, joint, or other deformity.

There are no post-service medical records related to the 
right hand.  In this regard, the veteran stated on his May 
2002 claim that he has not been treated for his right hand.

The October 2002 VA examination report reflects complaints of 
tenderness at the base of the right thumb, that it hurts to 
move the thumb, and that the veteran has had problems off and 
on for 37 years.  He stated that while diving his hand hit 
the dirt.  He also stated that he takes Excedrin.  

Physical examination revealed tenderness at the base of the 
right thumb and a nail deformity.  Movement of the thumb was 
normal.  Hand strength was normal.  X-rays of the right hand 
were normal.  The diagnosis was a strain at the base of the 
right thumb.

The veteran contends that he has arthritis of the right hand 
and that it is related to service.  On his May 2002 claim, he 
stated that he has had this disorder since 1989.  

After a careful review, the Board finds that the veteran does 
not currently have arthritis of the right hand.  In this 
regard, the Board observes that, in the absence of proof of a 
present disability, there can be no valid claim for service 
connection.  See 38 U.S.C.A. § 1110; Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Furthermore, the veteran dated the onset of his 
claimed arthritis of the right hand to 1989, which is almost 
20 years after separation from service.  The Board notes the 
current diagnosis of a strain at the base of the right thumb; 
however, the veteran has not presented competent medical 
evidence relating such strain, or any other disorder of the 
right hand, to active military service.  

The Board acknowledges the veteran's contentions that he has 
arthritis of the right hand and that it is related to 
service.  The Board observes, however, that he, as a 
layperson, is not competent to provide probative medical 
evidence on a matter such as the diagnosis or etiology of a 
claimed medical condition.  See Jones v. Brown, supra; 
Espiritu v. Derwinski, supra.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a right hand disorder, to include 
arthritis.  Thus, the benefit-of-the-doubt doctrine is 
inapplicable and the claim must be denied.  See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, supra.

Disability Due to Exposure to Asbestos and Herbicides

On his May 2002 claim, the veteran indicated that he had been 
exposed to asbestos and herbicides in service.  He did not, 
however, allege a specific disability due to such exposure.

A January 2004 VA Form 119 reflects a telephone conversation 
between the veteran and a decision review officer (DRO).  The 
DRO asked the veteran whether he believed he had any 
disability that was due to in-service exposure to either 
asbestos or herbicides.  The veteran replied in the negative.  

The record contains no medical evidence, neither in-service 
nor post-service, of a diagnosis of or treatment for a 
disability due to exposure to asbestos or herbicides.

After a careful review, the Board observes that the record 
does not show, and the veteran does not contend, that he 
currently has a disability due to exposure to asbestos and 
herbicides in service.  In this regard, the Board again 
observes that there can be no valid claim for service 
connection in the absence of proof of a present disability.  
See 38 U.S.C.A. § 1110; Degmetich v. Brown, supra; Gilpin v. 
West, supra; Brammer v. Derwinski, supra.  Moreover, the 
record contains no competent medical evidence relating any 
current disability to exposure to asbestos or herbicides in 
service.  

The Board acknowledges the veteran's contentions that he was 
exposed to asbestos and herbicides in service.  In this 
regard, the Board observes that the United States Court of 
Appeals for Veterans Claims has determined, in a case 
involving exposure to Agent Orange, that mere exposure, 
without more, is not a compensable occurrence.  Winsett v. 
West, 11 Vet. App. 420, 425 (1998).  The Board reiterates 
that service connection may only be granted for a disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for a disability due to exposure to 
asbestos and herbicides.  Thus, the benefit-of-the-doubt 
doctrine is inapplicable and the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, supra.


ORDER

Service connection for a left knee disorder is denied.

Service connection for acid reflux is denied.

Service connection for a right hand disorder, to include 
arthritis, is denied.

Service connection for a disability due to exposure to 
asbestos and herbicides is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


